 



Exhibit 10.1
L-354-98/4
FOURTH AMENDMENT TO PATENT LICENSE AGREEMENT
     Effective the date of signature of the last party to sign this fourth
amendment to license L-354-98/0 (“Fourth Amendment”), the Public Health Service
(“PHS”), through the Office of Technology Transfer of the National Institutes of
Health, having its principal office at 6011 Executive Boulevard, Suite 325,
Rockville, Maryland 20852, U.S.A., and Zonagen, Inc. (“Licensee”), a Delaware
corporation, having its principal office at 2408 Timberloch Place, Suite B-4,
The Woodlands, Texas 77280, agree as follows:
W H E R E A S:
     PHS and Licensee entered into a license agreement (L-354-98/0) on April 16,
1999 (hereinafter referred to as “Agreement”), which was amended June 25, 1999,
August 7, 2000, and July 11, 2002.
     The Agreement by and between PHS and Licensee granted Licensee an exclusive
license under the Licensed Patent Rights in the Licensed Territory to make and
have made, to use and have used, to sell and have sold, to offer to sell, and to
import Licensed Products in the Licensed Fields-of-Use and to practice and have
practiced any Licensed Processes in the Licensed Field-of-Use.
     The Licensee and PHS now wish to amend the Agreement a fourth time to
facilitate the development of Licensed Products under the Licensed Patent
Rights.
NOW THEREFORE:

  1.   Insert a new paragraph 14.18 as follows:

“Upon receipt of a one hundred twelve thousand and five dollar ($112,005)
royalty, PHS agrees to supply Licensee with eighty-five (85) grams of material
produced under the Licensed Patent Rights, for Licensee use, under the terms and
conditions of the Agreement. For purposes of this Fourth Amendment, such
material shall mean eighty-five (85) grams of 17a-Acetoxy- 1113-(4-N, N
dimethylaminophenyl)-2 I-methoxy- 19-norpregna-4, 9-diene-3, 20-dione (also
known as “CDB-4124B”), as supplied by the National Institute of Child Health and
Human Development at the National Institutes of Health”;

  2.   This Amendment shall become effective immediately upon execution by all
Parties;     3.   Except as set forth herein and the previous three amendments,
the Agreement shall continue unchanged and in full force and effect; and     4.
  This Amendment may be executed in multiple counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Amendment.

 



--------------------------------------------------------------------------------



 



     Unless otherwise defined in this Fourth Amendment, terms in bold print
shall have meaning as defined in the Agreement. In all other respects, the
Agreement is confirmed and ratified.
SIGNATURES BEGIN ON NEXT PAGE

2



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be executed by their duly authorized representatives as of the last signature
date below.

                  FOR PUBLIC HEALTH SERVICE:
 
           
 
  By:   /s/ Steven M. Ferguson    
 
           
 
      Steven M. Ferguson    
 
      Director, Division of Technology    
 
      Development and Transfer    
 
      National Institutes of Health    
 
           
 
  Date:       12/5/03    
 
           
 
                Mailing Address for Notices:
 
                Office of Technology Transfer     National Institutes of Health
    6011 Executive Boulevard     Rockville, Maryland 20852-3804
 
                FOR LICENSEE:
 
           
 
  By:   /s/ Joseph S. Podolski    
 
           
 
  Name:
Title:   Joseph S. Podolski President    
 
           
 
  Date:       12/9/03    
 
           
 
                Mailing Address for Notices:
 
                Zonagen, Inc.     2408 Timberloch Place     Suite B-10     The
Woodlands, Texas 77380

3